internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-112564-02 date february re legend settlor decedent trust trust trust marital trust spouse son daughter state x state statute state statute state statute state statute date date date date a b distributing controlled subsidiary business m business n dear this is in response to your date letter and other correspondence requesting rulings concerning the generation-skipping_transfer_tax consequences of the proposed transactions plr-112564-02 you have requested the following rulings the proposed exercise by spouse of her testamentary special powers of appointment over trust and trust will not constitute a constructive_addition to either trust the proposed exercise by spouse of her testamentary special powers of appointment over trust and trust will not cause either trust to lose its exempt status for generation-skipping_transfer_tax purposes the trust for the benefit of son his spouse and his issue and the trust for the benefit of daughter her spouse and her issue to be held pursuant to spouse’s proposed exercise of her testamentary special powers of appointment over trust and trust will continue to be exempt from the generation-skipping_transfer_tax the proposed actions of the trustees of trust and trust in executing the shareholder voting agreement on behalf of trust and trust will not cause either trust or trust or the trust for the benefit of son his spouse and his issue and the trust for the benefit of daughter her spouse and her issue to lose their generation-skipping_transfer_tax exempt status the facts submitted are as follows on date settlor the father of decedent executed his will article iii of settlor’s will provides that an a interest of distributing a state x corporation be transferred to trust a_trust to benefit decedent his spouse and his children article vi provides that if decedent survives settlor decedent shall have a special testamentary power to appoint all property including principal and accumulated income remaining in trust at the time of his death to a class composed of his spouse his descendants and the spouses of his descendants the appointment may be outright or in trust no appointment shall permit the distribution_of_property of trust or the income therefrom to or for the benefit of decedent’s estate decedent’s creditors and the creditors of decedent’s estate further any trust created in the exercise of decedent’s special testamentary_power_of_appointment shall not extend beyond twenty years and eleven months after the death of the last survivor of decedent’s descendants living at the time of settlor’s death settlor died on date prior to date on date decedent executed his will article iv of decedent’s will provides that if spouse decedent’s wife survives decedent fifty percent of decedent’s adjusted_gross_estate as finally determined for federal estate_tax purposes less the aggregate of all other items of decedent’s gross_estate which pass or have passed to spouse or plr-112564-02 to marital trust whether passing under the will or otherwise shall constitute marital trust only assets which qualify for the marital_deduction shall pass to marital trust during spouse’s lifetime the trustees shall distribute to spouse all the net_income and so much of the principal as the trustees deem necessary to provide for spouse’s health support care and comfort spouse shall have a general testamentary power to appoint the entire corpus of marital trust article v provides that upon decedent’s death all property that remains after satisfaction of unlapsed devises and bequests contained in articles iii and iv shall constitute trust for the benefit of spouse if she survives decedent and decedent’s issue article v provides that if spouse survives decedent she shall have a special testamentary power to appoint all property including principal and accumulated income remaining in trust at the time of her death to or among a class composed of decedent’s issue and the spouses of decedent’s issue the appointment may be outright or in trust no appointment shall permit the distribution_of_property of trust or the income therefrom to or for the benefit of spouse’s estate spouse’s creditors and the creditors of spouse’s estate further any trust created in the exercise of spouse’s special testamentary_power_of_appointment shall not extend beyond twenty years and eleven months after the death of the last survivor of spouse and decedent’s descendants living at the time of decedent’s death in article xiv decedent exercises the special_power_of_appointment granted to him by settlor the will provides that the assets of trust shall continue to be held in a_trust which is in all respects identical to the terms of trust the terms of decedent’s will which relate to trust are incorporated by reference into trust provided if not sooner terminated trust shall terminate not later than twenty years and eleven months after the death of the last survivor of decedent’s issue who was living at the date of settlor’s death decedent died on date prior to date the trustees represent that no additions were made to trust or trust after date spouse son and daughter were living as of the date of settlor’s death distributing is currently engaged directly in business m distributing also owns a greater than interest in subsidiary which is engaged in business n trust trust son son’s spouse daughter daughter’s spouse and trust a_trust for the benefit of spouse are the sole shareholders of distributing in order to enhance the success of business m and business n and enable son and his family to control business n and daughter and her family to control business m the shareholders of distributing propose to separate these businesses and place them under the directed ownership and control of each family plr-112564-02 accordingly distributing will form controlled a new wholly-owned subsidiary by contributing all of its assets related to business m to controlled in exchange for all the stock of controlled and controlled's assumption of all the liabilities associated with business m plus the liabilities to which such transferred assets are subject daughter and her spouse will surrender their stock in distributing for stock in controlled son and his spouse will retain their stock in distributing trust trust and trust will surrender half of their distributing stock for controlled stock after these distributions distributing will no longer hold any controlled stock controlled will take the name formerly used by distributing and distributing will surrender such name and assume a new name yet to be determined reflecting its business n operation the reason for the change is that distributing's former name has always been associated with the business m operations and the parties to the transaction desire to maintain such tradition following these distributions daughter and her spouse will hold stock in controlled and son and his spouse will hold stock in distributing trust trust and trust will continue to hold stock in distributing and controlled accordingly the shareholders of distributing and controlled entered into the shareholder voting agreement in which the trustees of each trust delegate by irrevocable proxy to son the power to vote the stock of distributing and delegate by irrevocable proxy to daughter the power to vote the stock of controlled the trustees of trust and trust represent that the shareholder voting agreement will not modify or change the trustees’ sole authority to make distributions from trust and trust to the beneficiaries of both trusts except as directed by the shareholder voting agreement the trustees will continue to serve in the same manner as they have previously served further spouse will exercise her special testamentary_power_of_appointment over trust and trust and her general testamentary_power_of_appointment over marital trust by executing a codicil to her will the proposed exercise will provide that upon her death trust trust and marital trust will each be divided into two shares one share of trust trust and marital trust will be appointed in trust for the benefit of son his spouse and his issue the other share of trust trust and marital trust will be appointed in trust for the benefit of daughter her spouse and her issue all of the distributing stock held by trust trust and marital trust will be allocated to the trust shares held under the trust for the benefit of son his spouse and his issue all of the controlled stock held by trust trust and marital trust will be allocated to the trust shares held under the trust for the benefit of daughter her spouse and her issue the shares for the benefit of son his spouse and his issue will be held in trust until the death of the survivor of son and his spouse the trustees will have discretion to distribute so much of the income and principal of the trust as is necessary to provide for the health support maintenance and education of son his spouse and his issue upon the death of the survivor of son and his spouse the trustee will divide and distribute outright all remaining assets of the trust to son’s then living issue per stirpes plr-112564-02 the terms are identical for the trust shares held for the benefit of daughter her spouse and her issue notwithstanding anything to the contrary all the property of trust shares appointed by spouse to the trust to benefit son his spouse and his issue and the trust to benefit daughter her spouse and her issue shall be finally distributed not later than twenty years and eleven months after the date of the death of the last survivor of the issue of decedent who were living at the date of the death of settlor and if at the expiration of such period any part of the trust remains undistributed the same immediately shall vest in and be distributed unto to persons then living to whom and in the proportions in which distribution would have been made had the date for final distribution thereof arrived notwithstanding anything to the contrary all the property of trust and the marital trust shares appointed by spouse to the trust to benefit son his spouse and his issue and the trust to benefit daughter her spouse and her issue shall be finally distributed not later than twenty years and eleven months after the date of the death of the last survivor of spouse and the issue of decedent who were living at the date of the death of decedent and if at the expiration of such period any part of the trusts remain undistributed the same immediately shall vest in and be distributed unto the persons then living to whom and in the proportions in which distribution would have been made had the date for final distribution thereof arrived state statute provides that from the time of creation of a_trust until final distribution of assets of the trust a trustee has the power to perform without court authorization every act which a prudent person would perform for the purposes of the trust including but not limited to the powers specified in state statute sec_2 and state statute provides that a trustee has the power to continue participate in or enter into the operation of any business or other enterprise including but not limited to general partnerships limited_partnerships joint ventures and other unincorporated associations and to effect incorporation dissolution or other change in the form of the organization state statute provides that a trustee has the power to execute and deliver all instruments which will accomplish or facilitate the exercise of the powers vested in the trustee state statute provides that except as specifically provided in the trust instrument state statutes shall apply to any trust established and to any trust asset acquired by the trustee before or after the effective date of state statutes plr-112564-02 law and analysis sec_2041 provides in part that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date and no addition actual or constructive was made to the trust after that date this rule does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in section plr-112564-02 a for purposes of chapter a constructive_addition under sec_26 b v is treated as an addition sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the generation-skipping_transfer_tax if - either -- i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became plr-112564-02 irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in this case spouse’s special powers of appointment were created in trust and trust irrevocable trusts not subject_to chapter under sec_26_2601-1 the proposed exercise of spouse’s testamentary powers of appointment will not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trusts extending beyond any life in being at the date of creation of the trusts plus a period of years accordingly we conclude that the proposed exercise by spouse of her testamentary special powers of appointment over trust and trust will not constitute a constructive_addition to either trust and will not cause trust or trust to lose their gst exempt status the portion of the trust for the benefit of son his spouse and his issue and the portion of trust for the benefit of daughter her spouse and her issue comprised of property appointed by spouse from trust and trust will continue to be exempt from gst tax the proposed actions of the trustees of trust and trust in executing the shareholder voting agreement on behalf of trust and trust are administrative actions accordingly based on the facts submitted and the representations made we conclude that the proposed actions of the trustees of trust and trust in executing the shareholder voting agreement on behalf of trust and trust will not cause either trust or trust or the trust for the benefit of son his spouse and his issue and the trust for the benefit of daughter her spouse and her issue to lose their exempt status for gst purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-112564-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
